TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-01-00194-CV



Dark & Company, Appellant


v.



Thomas and Ernestine Galindo, Appellees






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH DISTRICT 

NO. GN100251, HONORABLE PAUL DAVIS, JUDGE PRESIDING






	The parties have filed a joint motion informing this Court that all matters in
controversy have been fully and finally compromised and settled and requesting that this Court enter
an order dismissing the appeal.  The joint motion to dismiss the appeal is granted and the appeal is
dismissed.



  
					Lee Yeakel, Justice
Before Justices Kidd, Yeakel and Patterson 
Dismissed on Joint Motion
Filed:   June 27, 2002
Do Not Publish